     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2719 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13    UNITED STATES EQUAL                               Case No.: 18-CV-1853 W (AGS)
      EMPLOYMENT OPPORTUNITY
14
      COMMISSION,                                       ORDER GRANTING MOTION FOR
15                                     Plaintiff,       LEAVE TO FILE A FIRST
                                                        AMENDED COMPLAINT [DOC. 91]
16    v.
17
      BAY CLUB FAIRBANKS RANCH,
18    LLC, et. al.,
19                                 Defendants.
20
21         Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) seeks leave
22   to file a First Amended Complaint (“FAC”). Defendant Bay Club Fairbanks Ranch, LLC
23   (“BCFR” or “Defendant”) opposes. The Court decides the matter on the papers
24   submitted and without oral argument pursuant to Civil Local Rule 7.1(d)(1). For the
25   reasons discussed below, the Court GRANTS the motion [Doc. 91].
26   //
27   //
28   //

                                                    1
                                                                             18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2720 Page 2 of 10



 1   I.     BACKGROUND
 2          On August 8, 2018, Plaintiff EEOC filed this lawsuit to “correct unlawful
 3   employment practices based on sex and to provide relief to Charging Party Sidney Scott .
 4   . . and a class of individuals . . . who were adversely affected by such practices.” (Comp.
 5   [Doc. 1] 1:26–28.) As there are several similarly named locations and companies
 6   relevant to this motion, it is helpful to clarify the identity of each.
 7          Fairbanks Ranch Country Club is the facility where Plaintiff alleges unlawful
 8   employment practices occurred. (Comp. ¶ 2.) Fairbanks Ranch Country Club, Inc.
 9   (“FRCC”) is an originally named defendant and dissolved entity which operated
10   Fairbanks Ranch Country Club until July 2016. (Id. ¶¶ 4, 9.) FRCC and the EEOC
11   resolved this case with each other on December 2, 2019. (See Consent Decree [Doc.
12   64].) Defendant Bay Club Fairbanks Ranch, LLC (“BCFR” or “Defendant”) and The
13   Bay Club Company, LLC (“TBCC”) are claimed to have acquired Fairbanks Ranch
14   Country Club from FRCC in July 2016, and “have collectively operated as a direct single
15   employer and/or as joint employers” since at least July 2016. (Proposed FAC ¶ 9.1)
16   BCFR is named as a defendant in the Complaint; TBCC is not. (See Comp.)
17          On November 6, 2018, BCFR filed a motion to dismiss (“MTD”) arguing, among
18   other things, that the Complaint failed to allege facts that BCFR was “in any way
19   responsible for the alleged harassment,” and that the court lacks subject matter
20   jurisdiction over any individual other than the original Charging Party Sidney Scott. (See
21   MTD [Doc. 7-1] 6:16–21, 10:21–25.) This Court denied the MTD, finding Defendant’s
22   arguments lacked merit. (See Order Deny. MTD [Doc. 15].) The EEOC now seeks leave
23   to amend the Complaint to (1) add The Bay Clubs Company, LLC as a named defendant,
24   (2) “[c]onform to proof and provide additional facts to the current claims . . .”, and (3)
25   remove former defendant Fairbanks Ranch Country Club, Inc. from the Complaint.
26
27
     1
      The Proposed FAC is attached to Plaintiff’s Appendix of Exhibits [Doc. 91-4] as Exhibit 1-A [Doc.
28   91-5].

                                                       1
                                                                                        18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2721 Page 3 of 10



 1   (Notice of Motion [Doc. 91] 1:11–25.) Defendant BCFR opposes on the grounds of
 2   futility and prejudice. (Opp’n [Doc. 93] 8:22–23, 10:11–12.)
 3
 4   II.   STANDARD
 5         Federal Rule of Civil Procedure 16(b) governs a party’s attempts to amend its
 6   pleading once the district court’s deadline for amending pleadings has passed. Johnson v.
 7   Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). The moving party
 8   may amend their pleading if they can establish “good cause” to do so. Id. “Rule 16(b)’s
 9   ‘good cause’ standard primarily considers the diligence of the party seeking the
10   amendment.” Id. at 609. Diligence is generally determined by examining the time
11   between the moving party’s discovery of new facts and its asking leave of the court to file
12   an amended pleading. See, e.g., Zivkovic v. S. Cal. Edison Corp., 302 F.3d 1080, 1087–
13   88 (9th Cir. 2002); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir.
14   2000). Courts may also consider the prejudice to the party opposing the modification.
15   See Johnson, 975 F.2d at 609.
16         Once rule 16(b) is satisfied, leave to amend should be “freely given as justice so
17   requires” under Federal Rule of Civil Procedure 15(a). Fed. R. Civ. P. 15(a). Granting
18   leave to amend rests in the sound discretion of the district court. Pisciotta v. Teledyne
19   Industries, Inc., 91 F.3d 1326, 1331 (9th Cir. 1996). “Although the rule should be
20   interpreted with extreme liberality, leave to amend is not to be granted automatically.”
21   Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citations omitted). Five
22   factors are taken into account to assess the propriety of a motion for leave to amend: (1)
23   bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment,
24   and (5) whether the plaintiff has previously amended the complaint. Johnson v. Buckley,
25   356 F.3d 1067, 1077 (9th Cir. 2004).
26   //
27   //
28   //

                                                  1
                                                                                18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2722 Page 4 of 10



 1   III.   DISCUSSION
 2          A.    The EEOC Has Good Cause to Amend
 3          The Scheduling Order set June 21, 2019, as the cutoff date for amending the
 4   pleadings. (Scheduling Order [Doc. 31] ¶ 5). Because Plaintiff seeks to amend the
 5   Complaint eight months past the cutoff date, it must show good cause. See Fed. Rule
 6   Civ. Proc. 16(b); Johnson, 975 F.2d at 607–08. Plaintiff argues good cause exists
 7   because it has been diligent in response to new information found during the course of
 8   discovery. (P&A [Doc. 91-1] 6:13–14, 7:2–7.) In support of this, Plaintiff lists a variety
 9   of sources including depositions of Defendant’s former employees in August and
10   November of 2019, Defendant’s admissions in December 2019, statements by the Chief
11   Executive Officer and president of TBCC in January 2020, and emails produced by
12   Defendant on January 31, 2020. (Id. 16:12–22:19.) Plaintiff also filed two motions to
13   compel documents from Defendant, one of which led the Magistrate Judge to award
14   sanctions against Defendant for failing to produce documents in a timely manner. (Id.
15   15:14–16:5.) While obtaining new information, Plaintiff repeatedly attempted to meet
16   and confer with Defendant about amending the Complaint, sending multiple emails
17   between September 19, 2019, and February 12, 2020. (Id. 4:16–5:15.) Defendant does
18   not appear to have definitively responded to the EEOC’s requests to amend until
19   February 12, 2020, when Defendant stated it was “not inclined to stipulate for the EEOC
20   to amend its complaint.” (Id. 13:11–15, citing Nardecchia Dec. [Doc. 91-2] ¶ 3, Ex. 8
21   [Doc. 91-13].) On the same day Defendant refused to stipulate, Plaintiff filed this motion
22   for leave to amend. (See Notice of Motion.)
23          Defendant has not refuted any of these facts. (See Opp’n.) Instead, Defendant
24   responds by arguing that Plaintiff’s “delay in bringing the proposed amendments is
25   extreme.” (Id. 14:28.) Defendant argues that because Charging Party Sydney Scott filed
26   her charge “nearly three and a half years ago,” and because the EEOC conducted
27   interviews with “multiple individuals” before filing this action, the EEOC should be
28   bound to the claims originally pled in August 2018. (Id. 14:28–15:8.)

                                                   1
                                                                               18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2723 Page 5 of 10



 1         Defendant’s arguments are without merit. The appropriate test of a party’s
 2   diligence focuses on when that party obtained new information leading to the motion to
 3   amend. See Zivkovic, 302 F.3d at 1087-88. Based on Plaintiff remaining active in
 4   attempting to obtain new information to support the proposed FAC, as well as
 5   consistently attempting to resolve this issue by meeting and conferring with Defendant,
 6   Plaintiff has demonstrated diligence and good cause to amend.
 7
 8         B.     Neither BCFR Nor TBCC Will Suffer Prejudice Due to This FAC
 9         Defendant contends it will suffer severe prejudice if the EEOC is granted leave to
10   amend. (Opp’n 14:13–15.) Generally, this is most important factor in evaluating
11   whether leave to amend should be granted. Eminence Capital, L.L.C. v. Aspeon, Inc.,
12   316 F.3d 1048, 1052 (9th Cir. 2003). The opposing party has the burden of showing
13   prejudice. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). Thus,
14   BCFR bears the burden.
15         In support of its contention, Defendant offers numerous cases where leave to
16   amend was denied because discovery was “closed or is about to close.” (Opp’n 14:20–
17   27.) These cases are inapplicable because discovery is not closed in this case, and will
18   not be closed for over four months. Defendant incorrectly states that “[f]act discovery is
19   set to close in less than two months on April 14, 2020 . . . .” (Id. 15:11–13.) As Plaintiff
20   points out in its Reply, when the motion was filed, fact discovery was not set to close for
21   over four months, on July 14, 2020. (Reply [Doc. 94] 9:15–17.) Since the motion was
22   filed, the parties filed another motion to extend discovery due to the COVID-19
23   pandemic. (See Jt. Mot. to Modify Scheduling Order [Doc. 95]). Currently, the fact
24   discovery deadline is December 11, 2020, the pretrial motion deadline is March 22, 2021,
25   and the pretrial conference is set for July 29, 2021. (See Third Am. Scheduling Order
26   [Doc. 96].) Thus, Defendant’s argument lacks merit.
27         Defendant also argues that it will be prejudiced because the EEOC is “com[ing] in
28   at the very last moment to monumentally expand the scope of the allegations . . . .”

                                                   1
                                                                                 18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2724 Page 6 of 10



 1   (Opp’n 15:22–25.) Plaintiff responds that the amended claims will not unduly expand
 2   this case because they involve “the same operative facts, witnesses, alleged harassers, and
 3   documentary evidence.” (Reply 9:22–25.) The Court agrees with Plaintiff. The Court
 4   has already found Defendant has been on notice of class claims since the EEOC’s initial
 5   Letter of Determination, and that the EEOC adequately pled claims for harassment,
 6   retaliation, and constructive discharge. (Order Deny. MTD 4:7–9, 4:25–5:18.) The
 7   EEOC’s original Complaint also includes incidents of sexual harassment where club
 8   members were involved. (See Comp. ¶ 26b.) Adding additional instances of sexual
 9   harassment and the identities of other employees who were allegedly discriminated
10   against is not a “monumental expansion” of the scope of this case, but rather is additional
11   evidence of a hostile work environment. This is not a case where a defendant is being
12   asked to defend against a new theory introduced late in the litigation, and the addition of
13   similar instances of harassment to support the initial claims of discrimination will not
14   create undue prejudice.
15         TBCC will also not be prejudiced as a new party to this lawsuit. Plaintiff contends
16   TBCC has participated in the investigation and conciliation process through its general
17   counsel, and that TBCC has been aware of and had access to this action since the EEOC
18   issued its Letter of Determination. (P&A 13:3–27.) Defendant never actually refutes
19   these arguments, but simply accuses the EEOC of attempting to “conduct a fishing
20   expedition into facilities that have never been the subject of a charge or the conciliation
21   process.” (See Opp’n 14:7–10.) At present, however, other “facilities” are not at issue,
22   the company TBCC is. The available evidence indicates TBCC has been participating or,
23   at the very least, has been aware of this action since the initial charge and that it will not
24   be prejudiced in defending on the merits.
25         In summary, neither BCFR nor TBCC will be prejudiced nor does it appear that
26   discovery will have to “practically restart” as Defendant claims. (Opp’n 15:13–15.) The
27   Court agrees with the EEOC that justice and the public interest are best served by
28   allowing the EEOC to amend the Complaint. See, e.g., Gen. Tel. Co. of the Nw. v. Equal

                                                    1
                                                                                   18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2725 Page 7 of 10



 1   Employment Opportunity Comm'n, 446 U.S. 318, 331 (1980) (finding that “[a]ny
 2   violations that the EEOC ascertains in the course of a reasonable investigation of the
 3   charging party’s complaint are actionable,” and “[t]he EEOC exists to advance the public
 4   interest in preventing and remedying employment discrimination . . . .”).
 5
 6         C.     None of the EEOC’s Amendments are Futile
 7         Finally, Defendant argues that the EEOC’s motion should be denied because the
 8   amendments are time-barred and futile. (Opp’n 5:19–20.) Leave to amend should only
 9   be denied based on futility if the court “determines that the pleading could not possibly
10   be cured by the allegation of other facts.” Ebner v. Fresh, Inc., 838 F.3d 958, 968 (9th
11   Cir. 2016) (overruled on other grounds) (citing Doe v. United States, 58 F.3d 494, 497
12   (9th Cir. 1995)). In the present case, most of Defendant’s arguments regarding futility
13   have already been addressed by this Court’s order denying Defendant’s MTD.
14         Defendant first argues that all allegations made by parties other than Sydney Scott
15   are time-barred and may not be brought because no other individual submitted a charge to
16   the EEOC, thus “the claims of the individuals who failed to file a charge are untimely.”
17   (Opp’n 10:17–26.) Defendant made a similar argument in its MTD when it argued, “the
18   Court lacks subject matter jurisdiction over any individual other than Sydney Scott
19   because no other party ‘filed a charge with the EEOC . . . .’” (Order Deny. MTD 5:13–15
20   (quoting MTD 10:21–23).) As in Defendant’s MTD, the Court finds this argument
21   unavailing as Defendant has been on notice of class claims since receiving the EEOC’s
22   Letter of Determination on March 9, 2018, stating “the Commission has determined that
23   there is reasonable cause to believe that a class of employees have been subjected to
24   sexual harassment because of their sex (female), retaliation, and constructively
25   discharged, in violation of Title VII.” (Id. 5:17–24 (internal quotations removed).) The
26   EEOC is not required to name every individual member of its claimed class and it may
27   file for relief on their behalf without each individual member submitting a charge to the
28   EEOC. See Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1200–01 (9th Cir.

                                                  1
                                                                                 18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2726 Page 8 of 10



 1   2016) (cert. denied) (rejecting the district courts premise that “the EEOC and the Division
 2   must identify and conciliate on behalf of each individual aggrieved employee during the
 3   investigation process prior to filing a lawsuit seeking recovery on behalf of a class”); see
 4   also E.E.O.C. v. Bruno's Rest., 13 F.3d 285, 289 (9th Cir. 1993) (quoting E.E.O.C. v.
 5   Rhone-Poulenc, Inc., 876 F.2d 16 (3d Cir. 1989)) (“Moreover, ‘in a class action suit,
 6   [t]he EEOC is not required to provide documentation of individual attempts to conciliate
 7   on behalf of each potential claimant’”). Therefore, amended claims for additional class
 8   members are not time-barred and are no more futile than they were in the original
 9   Complaint. To find otherwise would force the EEOC to turn a blind eye to additional
10   evidence of harassment and aggrieved individuals revealed during discovery. See Geo
11   Grp., Inc., 816 F.3d at 1200.
12         Defendant next argues that the EEOC is engaging in a “post-complaint fishing
13   expedition,” and that all allegations not related to conduct by Shant Karian are time-
14   barred. (Opp’n 11:5–6, 12:20–21.) In support of this argument, Defendant relies heavily
15   on EEOC v. Dillard’s Inc., 2011 WL 2784516 (S.D.Cal. 2011). (Id. at 6:3–6, 11:28–
16   12:19.) But Dillard’s specifically identified the key issue as whether or not “the
17   Defendant had sufficient notice of nation-wide class claims,” and the court found they did
18   not. Dillard’s Inc., 2011 WL 2784516 at 6, 8. In contrast, here, this Court has already
19   decided that Defendant had notice of class claims. (Order Deny. MTD 5:15–18.) The
20   proposed FAC further alleges that both Defendant and TBCC received the EEOC’s
21   Notice of Determination, and that both participated in conciliation efforts with the EEOC.
22   (Proposed FAC ¶¶ 30–36.) These allegations are sufficient to overcome Defendant’s
23   claims of futility as they are neither time-barred nor do they expand the scope of the
24   EEOC’s claims beyond what Defendant had notice of.
25         Defendant’s argument that additional claims regarding harassment by club
26   members are “completely distinct from those previously pled” is also unconvincing.
27   (Opp’n 6:24–8:14.) As Plaintiff points out, the EEOC has already included in its original
28   Complaint multiple incidents involving club members in addition to management. (Reply

                                                   1
                                                                                 18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2727 Page 9 of 10



 1   2:14–21.) Defendant acknowledges that the original claims included “the atmosphere at
 2   the Fairbanks Ranch location.” (Opp’n 12:21–23.) Allegations regarding management,
 3   particularly Shant Karian, permitting the harassment of employees by club members and
 4   failing to take action to address employees’ claims of harassment are clearly related to the
 5   EEOC’s original claims regarding “the actions of Shant Karian,” and “the atmosphere at
 6   the Fairbanks Ranch Location.” (See id.) The Court finds that additional incidents of
 7   sexual harassment against members of the same class as the Charging Party, at the same
 8   location as originally claimed, and during the same time period as originally claimed,
 9   clearly fall within the scope of the EEOC’s investigation. See E.E.O.C. v. Occidental
10   Life Ins. Co. of California, 535 F.2d 533 (9th Cir. 1976) (aff'd on other grounds)
11   (reversing dismissal of the EEOC claims where the defendant company received
12   “adequate notice during administrative investigation of the substance of the issues . . .”).
13         Finally, Defendant argues TBCC is not adequately pled as a single/joint employer,
14   and “should not be dragged into this action.” (Opp’n 13:6–25.) The Ninth Circuit has set
15   forth four factors for determining if multiple entities should be treated as a single
16   employer. Morgan v. Safeway Stores, Inc., 884 F.2d 1211, 1213 (9th Cir.1989) (citation
17   omitted). Courts examine if the entities share (1) interrelated operations, (2) common
18   management, (3) centralized control of labor relations, and (4) common ownership or
19   financial control, with centralized control of labor relations being the “most critical”
20   factor. Id.; Kang v. U. Lim Am., Inc., 296 F.3d 810, 815 (9th Cir. 2002).
21         Although not specifically defining their relationship, Defendant refers to TBCC
22   and BCFR as “related, but distinct companies.” (Opp’n 13:25–26.) Defendant dismisses
23   the EEOC’s claims arguing that “the EEOC only alleges that the two companies had
24   interconnected HR and administrative functions.” (Id. 14:2–3.) More accurately, the
25   proposed FAC alleges that TBCC and BCFR share the same corporate headquarters,
26   common managers, and general counsel; that they commonly control all company
27   policies including employment, accounting, payroll, club membership; and that TBCC’s
28   “Company Associate Handbook” (“TBCC’s Handbook”) applied to all employees at

                                                   1
                                                                                  18-CV-1853 W (AGS)
     Case 3:18-cv-01853-W-AGS Document 98 Filed 07/28/20 PageID.2728 Page 10 of 10



 1    Fairbanks Ranch Country Club. (Proposed FAC ¶¶ 9, 13–28.) It further alleges that
 2    TBCC’s Handbook “listed ‘The Bay Club’ as the employer for all employees at
 3    Fairbanks Ranch Country Club” and instructed employees that they could contact the
 4    TBCC Human Resources office at the same corporate address shared by TBCC and
 5    BCFR if they wished to file an employment discrimination complaint. (Id. ¶ 19.) The
 6    proposed FAC alleges further connections and examples of control by TBCC, but, in
 7    short, it is reasonable to infer that TBCC employed and/or controlled the Charging Party
 8    and other members of the claimed class at the time of the alleged discrimination.
 9    Therefore, the EEOC’s single or joint employer theory is not futile. See Kang, 296 F.3d
10    at 815–16 (finding two entities an integrated enterprise for Title VII purposes where they:
11    shared a facility, had common management, both had the authority to hire and fire
12    employees, and were owned and controlled by the same person).
13          Defendant has not shown that any of the EEOC’s proposed amendments are futile.
14    The Court finds all other arguments by Defendant to be without merit.
15
16    IV.   CONCLUSION & ORDER
17          For the reasons stated above, Plaintiff’s motion for leave to amend is GRANTED
18    [Doc. 91]. The FAC must be filed on or before August 7, 2020.
19           IT IS SO ORDERED.
20    Dated: July 28, 2020
21
22
23
24
25
26
27
28

                                                   1
                                                                                18-CV-1853 W (AGS)
